In the
United States Court of Appeals
For the Seventh Circuit

No. 00-3276

Lynda J. Williams,

Plaintiff-Appellant,

v.

United Insurance Company of America
and Unitrin, Inc.,

Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Wisconsin.
No. 99 C 482--Lynn Adelman, Judge.

Submitted April 24, 2001--Decided June 7, 2001



  Before Posner, Evans, and Williams, Circuit
Judges.

  Posner, Circuit Judge. The plaintiff was
employed by the defendant to sell
insurance door to door, a job that
required much walking and stair climbing.
A series of injuries to her left ankle
and right knee culminated in a severely
sprained ankle when she fell down a
flight of stairs. Her doctor advised the
company that she could no longer work in
a job that required walking; the company
eventually terminated her employment. She
sued under the Americans with
Disabilities Act, claiming that the
company should have promoted her to sales
manager, a job she could do without
walking. The company responded both that
it had no legal duty to accommodate her
disability by a promotion and that in any
event she was not qualified for the job
of sales manager--to which she replied
that in that event the company should
train her for the position. The district
court granted summary judgment for the
employer.

  If an otherwise disabled person can
perform to the employer’s satisfaction
with a reasonable accommodation to her
disability, the employer is required to
provide the accommodation. 42 U.S.C. sec.
12111(b)(5)(A); EEOC v. Humiston-Keeling,
Inc., 227 F.3d 1024, 1026 (7th Cir.
2000); Gile v. United Airlines, Inc., 213
F.3d 365, 372 (7th Cir. 2000); Smith v.
Midland Brake, Inc., 180 F.3d 1154, 1161
(10th Cir. 1999) (en banc). And one form
of accommodation that may be required
under this standard is reassignment to
another job, sec. 12111(9)(B); Dalton v.
Subaru-Isuzu Automotive, Inc., 141 F.3d
667, 677-78 (7th Cir. 1998); Gile v.
United Airlines, Inc., 95 F.3d 492, 498
(7th Cir. 1996); Cravens v. Blue Cross &
Blue Shield of Kansas City, 214 F.3d
1011, 1018 (8th Cir. 2000); Smith v.
Midland Brake, Inc., supra, 180 F.3d at
1161; Aka v. Washington Hospital Center,
156 F.3d 1284, 1304-05 (D.C. Cir. 1998)
(en banc), for example a job closer to
the employee’s home if she has difficulty
getting to work. E.g., Corder v. Lucent
Technologies Inc., 162 F.3d 924 (7th Cir.
1998). But the employer is not required
to give the disabled employee
preferential treatment, as by giving her
a job for which another employee is
better qualified, EEOC v. Humiston-
Keeling, Inc., supra, 227 F.3d at 1027-
28; Malabarba v. Chicago Tribune Co., 149
F.3d 690, 700 (7th Cir. 1998); Matthews
v. Commonwealth Edison Co., 128 F.3d
1194, 1196 (7th Cir. 1997); see also
Bruff v. North Mississippi Health
Services, Inc., 244 F.3d 495, 502 (5th
Cir. 2001) (accommodation of religious
beliefs), or by waiving his normal
requirements for the job in question.
Dalton v. Subaru-Isuzu Automotive, Inc.,
supra, 141 F.3d at 678-79; DePaoli v.
Abbott Laboratories, 140 F.3d 668, 675
(7th Cir. 1998); EEOC v. Sara Lee Corp.,
237 F.3d 349, 354-55 (4th Cir. 2001);
Smith v. Midland Brake, Inc., supra, 180
F.3d at 1176-78; Burns v. Coca-Cola
Enterprises, Inc., 222 F.3d 247, 257 (6th
Cir. 2000). That is what the plaintiff is
seeking. She wants a job, that of sales
manager, for which she is not qualified.

  But here is the novelty in the case. The
plaintiff wants training that will equip
her with the qualifications for the job
of sales manager that at present she
lacks. If all she wanted was an
opportunity to compete for the job by en
rolling in a training program offered to
aspirants for sales manager positions,
the employer could not refuse her on the
ground that she was disabled unless her
disability prevented her from
participating in the program or serving
in the job for which it is designed to
qualify participants. But our plaintiff
is seeking special training, not offered
to nondisabled employees, to enable her
to qualify. The Americans with
Disabilities Act does not require
employers to offer special training to
disabled employees. It is not an
affirmative action statute in the sense
of requiring an employer to give
preferential treatment to a disabled
employee merely on account of the
employee’s disability, EEOC v. Humiston-
Keeling, Inc., supra, 227 F.3d at 1028-
29; Malabarba v. Chicago Tribune Co.,
supra, 149 F.3d at 700; Matthews v.
Commonwealth Edison Co., supra, 128 F.3d
at 1196; EEOC v. Sara Lee Corp., supra,
237 F.3d at 355; Daugherty v. City of El
Paso, 56 F.3d 695, 700 (5th Cir. 1995),
though it does of course create an
entitlement that disabled employees and
applicants for employment would not
otherwise have to consideration of ways
of enabling them to work despite their
disability. The burden that would be
placed on employers if disabled persons
could demand special training to fit them
for new jobs would be excessive and is
not envisaged or required by the Act. The
duty of reasonable accommodation may
require the employer to reconfigure the
workplace to enable a disabled worker to
cope with her disability, but it does not
require the employer to reconfigure the
disabled worker. A blind person cannot
insist that her employer teach her
Braille, though she may be able to insist
that her employer provide certain signage
in Braille to enable her to navigate the
workplace.

  Stutts v. Freeman, 694 F.2d 666 (11th
Cir. 1983), held that an employer who
refused to allow a dyslexic employee to
enter an apprenticeship program because
he failed a written test that admittedly
did not accurately measure the relevant
capabilities of a handicapped person had
not done enough to accommodate the
employee’s disability. But it did not
suggest that the employer was obligated
to train the employee for a different
job, one that would not require an
apprenticeship. The difference is no
doubt one of degree only, but differences
in degree are important in law. The
position for which the plaintiff contends
would convert the ADA into the
Individuals with Disabilities Education
Act, which requires public schools to
provide disabled children with an
education designed so far as possible to
overcome their disabilities. 20 U.S.C.
sec. 1400(d)(1)(A); Dale M. v. Board of
Education, 237 F.3d 813 (7th Cir. 2001);
Morton Community Unit School Dist. No.
709 v. J.M., 152 F.3d 583 (7th Cir.
1998); Padilla v. School Dist. No. 1, 233
F.3d 1268, 1270 (10th Cir. 2000). The
grant of summary judgment for the company
was therefore correct.

Affirmed.